 



MANAGEMENT BONUS MODIFICATION AGREEMENT

     DATED with effect December 31, 2003.

     RECITALS

A.     The capitalized terms used in this Agreement have the meanings they are
given under Section 1 unless otherwise specified in this Agreement, or, if not
referred to under Section 1 or elsewhere in this Agreement, then in the current
Plan (the definitions of the capitalized terms in the current Plan are attached
as Schedule A).

B.     This Agreement sets out the terms that the undersigned have agreed upon
in connection with the termination of the Management Bonus Agreements.

     AGREEMENT

     For good and valuable consideration, the receipt of which is acknowledged,
each of the undersigned agrees as follows, both in the undersigned’s personal
capacity and in the undersigned’s capacity as an authorized officer, and on
behalf, of the corporation designated in connection with the undersigned’s
signature below.

     DEFINITIONS

1.     The following terms have the meanings set out below:



  (a)   “this Agreement” means this agreement and any amendments or addendums
thereto;     (b)   “Bonus” means any bonus (including, without limitation, a
“Year-End Profitability Bonus”, and, where applicable, a “Mid-Year Profitability
Bonus” or “Growth Bonus”) that would be payable to an Operating Subsidiary or an
Eligible Manager pursuant to any Management Bonus Agreement or any other or new
arrangement whereby bonuses are payable to senior employees of the Operating
Subsidiaries, including under the Modified Management Bonus Formula;     (c)  
“Bonus Committee” means the standing sub-committee of the existing Executive
Committee called the “Bonus Committee”, that is currently comprised of Hub’s
Chief Executive Officer, Chief Operating Officer, President, U.S. Operations and
President, Canadian Operations, or such other similar committee approved by the
Compensation Committee for the purpose of recommending or approving the payment
of Bonuses;     (d)   “Compensation Committee” means the Compensation Committee
of Hub’s Board of Directors;     (e)   “EBITA” for an Operating Subsidiary means
earnings before interest, taxes and amortization, previously known as “NIBGAIT”
(net income before goodwill amortization, interest and taxes), adjusted to
remove any Extraordinary Items and to take into account any acquisition of the
shares or assets of a brokerage

 



--------------------------------------------------------------------------------



 



      acquired during the applicable year to allow for the fact that such shares
or assets were owned by the Operating Subsidiary for only part of such fiscal
year;     (f)   “Eligible Managers” means the individuals who are employed by
the Operating Subsidiaries and who are eligible to participate in and receive a
Bonus under a Management Bonus Agreement in connection with such employment,
collectively; and “Eligible Manager” means one of the Eligible Managers;     (g)
  “Extraordinary Items” means items that are outside of the normal course of
business (such as income or revenue that is unrelated to brokerage operations),
as determined by the Bonus Committee acting reasonably under all of the
circumstances;     (h)   “Hub” means Hub International Limited;     (i)  
“Management Bonus Agreements” means the existing written Management Bonus
Agreements between Hub and the Operating Subsidiaries (and, in some cases,
certain of the Eligible Managers), as amended or modified, collectively,
including, without limitation, that certain Memorandum of Understanding re Hub
International Bonus Structure dated May 28, 2002; and “Management Bonus
Agreement” means the Management Bonus Agreement that applies to a certain
Operating Subsidiary;     (j)   “Modified Management Bonus Formula” means the
formula by which the Bonus for the Operating Subsidiaries will be calculated
effective January 1, 2003 in accordance with Section 4(b);     (k)   “Operating
Subsidiaries” means Hub’s Subsidiaries that are signatories to this Agreement,
collectively; and “Operating Subsidiary” means one of the Operating
Subsidiaries;     (l)   “Plan” means Hub’s Equity Incentive Plan, as amended
from time to time (the “Plan”);     (m)   “Revenue” for an Operating Subsidiary
means for any fiscal year the revenue of the Operating Subsidiary from brokerage
operations (net of brokerage commissions paid or payable to third parties),
calculated in accordance with generally accepted accounting principles applied
consistently with past practices, adjusted to remove any Extraordinary Items and
to take into account any acquisition of the shares or assets of a brokerage
during the applicable year to allow for the fact that such shares or assets were
owned by the Operating Subsidiary for only part of such fiscal year;     (n)  
“RSU” means a Restricted Share Unit as provided for in the Plan and awarded as
contemplated in this Agreement pursuant to an RSU Agreement; and “RSUs” means
the RSUs, collectively;     (o)   “RSU Award Agreement” means a Restricted Share
Unit Award Agreement in the form attached as Schedule 1(m);

2



--------------------------------------------------------------------------------



 



  (p)   “Schedule” means a Schedule to this Agreement;     (q)   “Section” means
a section or subsection of this Agreement; and     (r)   “Subsidiaries” means
Hub’s “subsidiary companies”, as such defined in the Securities Act, Ontario,
and includes Martin Assurance & Gestion de Risques Inc.

TERMINATION AND RELEASE OF MANAGEMENT BONUS AGREEMENTS

2.     Each of the Management Bonus Agreements is terminated with retroactive
effect to January 1, 2003. Each of the Eligible Managers, the Operating
Subsidiaries and Hub (each, a “Releasing Party”) agrees that by executing this
Agreement, and in consideration of the covenants in this Agreement, the
Releasing Party does hereby, for the Releasing Party’s self and for the
Releasing Party’s heirs, executors, administrators, representatives, successors
and assigns, as applicable, release and forever discharge the other Releasing
Parties and their affiliates and each of their officers, directors, attorneys,
employees, agents, successors, assigns and representatives, and all persons
acting for, by, through, under or in concert with any of them (collectively
“Released Parties”), of and from any and all debts, obligations, promises,
covenants, agreements, contracts, endorsements, bonds, controversies, suits,
actions, causes of action, judgments, damages, expenses, claims or demands,
whether in law or in equity, (collectively, “Claims”) that are in any way
related to the relevant Management Bonus Agreement or the termination thereof,
including any Claim to a Bonus thereunder, whether known or unknown, presently
or in the future asserted, and, in the case of the Eligible Managers, whether or
not derived through a relationship of employment or for other services. However,
the Releasing Party is not releasing or waiving any rights to enforce, or claims
that may arise under, this Agreement.

     AWARD OF RSUs

3a.     In consideration of the release contained in Section 2, Hub agrees to
award RSUs equal to the Brokerage RSU Number, as defined in clause B of
Schedule 3, to employees of the respective Operating Subsidiary (each, an
“Awardee”) as hereinafter set out in this Section 3.

3b.     On February 27, 2004, Hub will deliver to each Awardee an RSU Award
Agreement awarding to the Awardee that number of RSUs indicated in clause C of
Schedule 3.

3c.     The balance of the Brokerage RSU Amount, as defined in clause A of
Schedule 3, if any, after the RSU awards described in Section 3b, may be
allocated by the respective Operating Subsidiary for award to any of its
employees at any time on or before December 31, 2010, subject to approval by the
Compensation Committee upon the recommendation of the Bonus Committee.

3d.     RSUs that are forfeited by Awardees prior to the applicable Vesting Date
or Alternate Vesting Date (as such terms are defined in the RSU Award Agreement)
may be reallocated by the Bonus Committee to any of the employees of Hub or its
Subsidiaries, after consultation with the Operating Subsidiary that employed the
forfeiting Awardee, at any time on or before December 31, 2010, subject to
approval by the Compensation Committee.

3e.     Hub will award such RSUs as are approved by the Compensation Committee
in accordance with the foregoing.

3



--------------------------------------------------------------------------------



 



3f.     RSUs awarded pursuant to Section 3c and 3d will have substantially the
same terms as the RSUs awarded pursuant to the RSU Award Agreements, except
that: (1) the value attributed to such RSUs will be the greater of the closing
trading price of one Hub common share on the New York Stock Exchange (NYSE) or
the Toronto Stock Exchange (TSX) (whichever is greater) on the date(s) such RSUs
are awarded and US$14.00; (2) the Vesting Date will be extended to reflect the
time elapsed from the date of the awards made pursuant to Section 3b, unless
otherwise approved by the Compensation Committee; and (3) the Compensation
Committee will have the right to establish such further and other terms in
connection with RSUs as the Compensation Committee, acting reasonably, deems
appropriate.

3g.     Any award of RSUs will be subject to applicable securities laws and the
approval of the Toronto Stock Exchange (TSX) and the New York Stock Exchange
(NYSE), if and as required. In this regard, Hub represents that the appropriate
approvals have been obtained for the award of the RSUs contemplated by Section
3b.

     MODIFIED MANAGEMENT BONUS FORMULA

4.     The following Bonus arrangements will be applicable in connection with
2003 and subsequent years:



  (a)   Bonuses will not be a contractual entitlement of Hub’s employees or an
obligation of Hub. The Bonus Committee may, after consultation with management
of an Operating Subsidiary, establish new performance targets or criteria, or
new Bonus formulae, in advance of any given fiscal year for any respective
Operating Subsidiary based on a reasonable assessment of all the circumstances
at the time, including those related both to the Operating Subsidiary and Hub.  
  (b)   Subject to the approval of Compensation Committee after the completion
of the respective fiscal year as contemplated in Section 4(c), the Bonus
Committee and the Compensation Committee have approved that effective January 1,
2003 the aggregate Bonus payable to each of the Operating Subsidiaries will be
calculated according to the following formula (the “Modified Management Bonus
Formula”):



  (i)   if an Operating Subsidiary achieves EBITA that exceeds a specified
threshold of the Operating Subsidiary’s Revenue from all sources for the
relevant year (the “Modified Waterline”), the Operating Subsidiary will receive
an aggregate cash Bonus equal to a percentage of the Operating Subsidiary’s
total EBITA for the year, calculated from the first dollar of EBITA earned by
the Operating Subsidiary in such year, as set out in Schedule 4(b)(i);     (ii)
  the Modified Waterline will be the greater of: (1) 20% of the Revenue of the
Operating Subsidiary for the relevant year, after head office expense (at least
4% of Hub’s revenue, allocated ratably amongst the Operating Subsidiaries based
on their Revenue for the applicable year); (2) an amount equal to the actual
average EBITA for 2002 and 2003 which was used to calculate the Brokerage RSU
Amount (as defined in Schedule 3A); and (3) an amount equal to the respective
Operating

4



--------------------------------------------------------------------------------



 



      Subsidiary’s EBITA (plus the EBITA of any subsidiary thereof) purchased by
Hub when it was acquired by Hub (as set out in Schedule 4(b)(ii)(3)); and    
(iii)   except as approved by the Bonus Committee, the Bonus for each Operating
Subsidiary will not exceed 4% of the respective Operating Subsidiary’s Revenue
for the applicable year.



  (c)   The Bonus Committee will review and consider for approval the
recommendations of each Operating Subsidiary as to the identity and terms of
participation of the individuals within the Operating Subsidiary in any Bonus,
both before (in connection with the budget process) and after the conclusion of
each fiscal year. The Compensation Committee of Hub’s Board of Directors must
approve all Bonuses for senior management of the Operating Subsidiaries if and
as required by the Charter for the Compensation Committee.

     MISCELLANEOUS

5.     Signature by Counterpart and by Facsimile. This Agreement may be signed
in counterparts and by facsimile, and each such counterpart will constitute an
original document and such counterparts, taken together, will constitute one and
the same memorandum.

6.     Headings. The inclusion of headings in this Agreement is for convenience
of reference only and will not affect the construction or interpretation hereof.

7.     Invalidity of Provisions. Each of the provisions contained in this
Agreement is distinct and severable and a declaration of invalidity or
unenforceability of any such provision by a court of competent jurisdiction will
not affect the validity or enforceability of any other provision hereof.

8.     Enforceability. This Memorandum will be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

9.     Precedence. This Agreement supercedes all prior agreements relating to
the matters addressed herein. To the extent there is any conflict between any
provision of this Agreement and the provisions of any other agreement, including
the Management Bonus Agreement, this Agreement shall govern.

10.     Modifications. Modifications or amplifications, if any, to the terms of
this Agreement in respect of any particular Operating Subsidiary or employee of
the Operating Subsidiary will be made by way of addendum to the signatory page
of this Agreement for the respective Operating Subsidiary or employee of the
Operating Subsidiary.

     IN WITNESS WHEREOF the parties have executed this Agreement.

5



--------------------------------------------------------------------------------



 



SIGNATORY PAGES TO FOLLOW

6



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO MANAGEMENT BONUS MODIFICATION AGREEMENT
DATED WITH EFFECT DECEMBER 31, 2003

HUB INTERNATIONAL LIMITED

By: /s/ Authorized Officer

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO MANAGEMENT BONUS MODIFICATION AGREEMENT
DATED WITH EFFECT DECEMBER 31, 2003

OPERATING SUBSIDIARY:

[AS APPLICABLE]

By: /s/ Authorized Officer

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO MANAGEMENT BONUS MODIFICATION AGREEMENT
DATED WITH EFFECT DECEMBER 31, 2003

ELIGIBLE MANAGER FROM

OPERATING SUBSIDIARY: [AS APPLICABLE]

                  ELIGIBLE   ELIGIBLE       ELIGIBLE     MANAGER   MANAGER  
WITNESS   MANAGER   ELIGIBLE NAME

--------------------------------------------------------------------------------

  SIGNATURE

--------------------------------------------------------------------------------

  SIGNATURE

--------------------------------------------------------------------------------

  AMOUNT (1)

--------------------------------------------------------------------------------

  MANAGER % (2)

--------------------------------------------------------------------------------

As Applicable
  /s/ Eligible Manager   /s/ Witness   As Applicable   As Applicable

Notes:



  (1)   The aggregate dollar value of the RSUs to be awarded to the Eligible
Manager based on the estimated Brokerage RSU Amount, as defined in clause A(i)
of Schedule 3, for the Operating Subsidiary identified above, and prior to
adjustment based on actual 2003 financial results (the “Eligible Manager
Amount”).     (2)   The proportion that the estimated Eligible Manager Amount
bears to the estimated Brokerage RSU Amount for the Operating Subsidiary (the
“Eligible Manager Percentage”).

9